DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 12 November 2020.
This office action is made Non Final.
Claim 1 have been amended.
Claim 8 has been added.
	The rejections from the previous office action have been withdrawn as necessitated by the amendment.
	Claims 1-8 are pending. Claim 1 is an independent claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claim 1:
“a module for receiving an input of a plurality of images of articles”, 
“a module for producing a three-dimensional model of each of each of the plurality of articles”, 
“a module for receiving an input of a plurality of images of a bulk body”,
 “a module for producing a three-dimensional model of the bulk body”,
“a module for comparing…the three dimensional model of the bulk body…”
 “a module for sending the results of the comparison to the user client devices”, 
“a module for identifying the bulk body according to the three-dimensional model of the bulk body”, 
“a module for selecting from the database of articles”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waupotitsch et al (US 20020105530, 2002) in further view of Gadre et al (US 20150379623, filed 6/25/2014) in view of Black et al (US 20100111370, 2011)  in further view of Stickney et al (US 6043813, 2000)
As per independent claim 1, Waupotitsch discloses a device:
an electronic device for selecting articles, that includes a server devices connect to client devices
processor, memory (0028, 0030: discloses examples of server and clients as being different form of computers. A computer is implicitly known to have a processor and memory.)
databases (0034-35: discloses a database; 0037 discloses a local hard disk (form of a database))
said server comprising interconnected elements including a module for the input of a plurality of images of articles; connected thereto a module for producing a three-dimensional model of each of the plurality of articles (FIG. 3A, FIG. 5B; 0038: capturing images of an object to generate a 3D model. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, 3d models of multiple objects can be scanned and captured)
a module for receiving an input of a plurality of images of a bulk body, with which the articles to be selected to be compared; connected thereto a module for producing a three-dimensional model of the bulk body (FIG. 3B; 0039-0040, 0044, 0055, 0062: capturing images of a face to generate a 3D model for testing a selected pair of glasses. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, 3d models of multiple faces can be scanned and captured);
a database of articles, the database of articles including the three-dimensional models of the articles; a database of bulk bodies, the database of bulk bodies including stored three-dimensional models of the bulk bodies in question wherein the stored three-dimensional models of bulk bodies includes stored three-dimension models of at least one human bodies and parts thereof.  (0035, 0037, 0044: the 3D models of the objects and faces can be pre-generated and stored on a database, or can be generated on demand. 0034-0035: discloses a database of articles; 0037, 0044 discloses a local hard disk (form of a database) storing 3D models of faces. 0062 discloses downloading the face model from another memory (database)) 
connected to the databases a module for comparing, on a same scale, the three-dimensional model of the bulk body and the three-dimensional model of  the articles and, connected thereto, a module for sending the results of the comparison to the user client devices (FIG. 5A, FIGs. 6C-6E; 0052-0055, 0059-0060: displaying both the 3D model of a face and 3D model of an item for testing and comparison)
a module for identifying the bulk body according to the produced three-dimensional model of the bulk body, the module for identifying the bulk body being connected to the module for producing the three-dimensional model of the bulk body and to the database of bulk bodies including the stored with three-dimensional models of the bulk bodies (FIG. 7; 0020, 0062: computing the characteristics from the face model. The face model is obtained from a known location (hard disk) (0055, 0062))

However, the cited art fails to specifically disclose the module for identifying the bulk body is configured to identify a correspondence of the produced three-dimensional model of the bulk body with a corresponding three-dimensional model of the bulk body among the stored three-dimensional models of bulk bodies in the database of bulk bodies. However, Gadre et al discloses a database of different avatar/digital body models available for selection. (0139) These avatars are three-dimensional. Gadre discloses the avatar has a front view, a side view, etc. (0081, 0119) Going from a front view to a side view is a form of rotating the model, common functionality found in 3D models. See also FIG 10 showing a 3D representation of the avatar. Gadre discloses that a digital model may be selected from different stored models based on criteria. (0140) Thus, Gadre discloses identifying a model in the database among a number of 3D models that meet the criteria and obtaining that model that meet the criteria. Thus, Gadre identifies a correspondence of the produced three-dimensional model of the bulk body with a corresponding three-dimensional model of the bulk body among the stored three-dimensional models of bulk bodies in the database of bulk bodies. Furthermore, since Gadre discloses the functionality that are performed by the module(s), then Gadre discloses the necessary code/module(s) in order to perform the functionality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Gadre et al since it would have provided the benefit of an e-commerce 
Furthermore, Waupotitsch does not expressly teach “a module for selecting from the database of articles with three-dimensional models of the articles, articles which match the images of the bulk body inputted into the electronic device both in terms of the correspondence of the produced three-dimensional model and in terms of the suitability of the articles for use with the bulk body, the module for selecting the articles which match the bulk body being connected to the module for identifying the bulk body according to the produced three-dimensional model of the bulk body and to the module for sending the results of the comparison to the user client device”. However, Black teaches “a module for selecting from the database of articles with three-dimensional models of the articles, articles which match the images of the bulk body inputted into the electronic device both in terms of the correspondence of the produced three-dimensional model and in terms of the suitability of the articles for use with the bulk body, the module for selecting the articles which match the bulk body being connected to the module for identifying the bulk body according to the produced three-dimensional model of the bulk body and to the module for sending the results of the comparison to the user client device” (FIGs. 13-14; 0285, 0387-0392: searching and ranking items for sale such as clothing based on the match score of the quality of fit based on body shape and size). Furthermore, since Black discloses the functionality that are performed by the module(s), then Black discloses the necessary code/module(s)in order to perform the functionality.

Furthermore, Waupotitsch discloses a 3D model of a spoiler of a car is stored in a known location. In addition, a 3D model of a face is stored in a known location. However, it is unclear if the 3D model of car and face are stored in the same known location. Furthermore, Gadre et al discloses a database of different avatar/digital body models available for selection. However, the cited art fails to specifically disclose wherein the stored three-dimensional models of bulk bodies include stored three-dimensional models of (i) at least one of buildings, parts thereof, and objects, and (ii) at least one of human bodies and parts thereof. However, Stickney et al discloses a 3D database that stores 3D objects that includes, but not limited to, automobiles, buildings, people, and other objects. (Col 3, lines 18-22; Col 4, line 67-Col 5, lines 4) People are human bodies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Stickney et al since it would have provided the intrinsic advantage of a simple process of storing all data in one location for easy retrieval of data saving time and energy so resources are not wasted on looking for data in multiple locations.



	As per dependent claim 3, Waupotitsch teaches the server is connected to a user client device, and the module for sending results of the comparison to the user client devices is configured to request display of the article or articles selected as results of the comparison on the user client device. (FIG 1; 0041: server connected to clients; FIG. 5A, FIGs. 6C-6E; 0052-0055, 0059-0060: displaying both the 3D model of a face and 3D model of an item after comparison). See also Gadre (0119, 0147, 0164: mapping avatar dimensions to product sizes then displaying the product with the selected size on the selected avatar)
	As per dependent claim 4, Waupotitsch discloses store the produced three-dimensional model of the bulk body in the database of bulk bodies. (0044 discloses 3D models of objects (0055: human face) that are captured are stored (database) for further retrieval. In addition, it is implicitly known if the cited art is capable of performing the functionality once, then it will perform the functionality again. Thus, 3d models of multiple faces can be scanned and captured and stored in the same location.). See also 0061 of Black. 
	As per dependent claim 5, based on the rejection of Claim 1 and the rationale incorporated, Gadre discloses in the identifying, the module for identifying the bulk body is configured to verify that the produced three-dimensional model of the bulk body of the user does not exceed the boundaries of the corresponding three- dimensional model of the bulk body stored in the database of bulk bodies. (0139: Based on a determination of clothing sizes, the digital avatar system 500 may access a database of avatar body models to select a body model that closely matches the determined clothing sizes. 
	As per dependent claim 8, based on the rejection of Claim 1 and the rationale incorporated, Stickney discloses the stored three-dimensional models of bulk bodies include stored three-dimensional models of (i) at least one of buildings and parts thereof, (ii) objects and parts thereof, and (iii) at least one of human bodies and parts thereof(Col 3, lines 18-22; Col 4, line 67-Col 5, lines 4)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Waupotitsch et al in further view of Gadre et al in further view of Black in further view of Stickney et al in further in view of Curry et al. (US 20150154691).
	As per dependent claim 2, the cited art fails to specifically disclose “the module for selecting from the database of articles with three-dimensional models of the articles in question those articles which match the bulk body inputted into the electronic device has a block for generating signals to the user client devices to ask additional questions to the user in view to narrow the selection of articles”. However, Curry teaches that “generating signals to the user client devices to ask additional questions to the user in view to narrow the selection of articles” (0111-0112: narrow down the selection)
As being motivated to help the consumer to make a better tailored purchase, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further improve the interactive try-on platform of Waupotitsch by further allowing the consumer to narrow down the selection, as taught by Curry.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Waupotitsch et al in further view of Gadre et al in further view of Black in further view of Stickney et al in further in view of Feld et al (US 7149665, 2006)
	As per dependent claim 6, the cited art fails to specifically disclose in the selecting, the module for selecting is configured to verify that the three-dimensional model of the bulk body of the user does not exceed the boundaries of the matching article. However, Feld et al discloses the size of the wear article is compared to the size 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Feld et al since it would have provided the benefit of an improved system and method for designing wear articles that accurately portrays the real-life fit of clothing on a person and that provides for the efficient transfer of data between the store and shopper, conserving bandwidth and enabling the use of personal information in a user-controlled private environment between different store sites that use the same software and/or data format.
As per dependent claim 7, based on the rejection of Claim 6 and the rationale incorporated, Feld teaches in the comparing, the module for comparing is configured so that the three-dimensional model of the bulk body compared to the three-dimensional model of the articles is complemented by parameters of the corresponding three- dimensional model of the identified bulk body not included in the produced three-dimensional model of the bulk body. (Col 8, lines 35-55, Col 7, lines 37-61: Feld discloses selecting a generic model from a database of generic models associated with age and gender. These models include male and female models for infant, toddler, child, pre-teen, teenager, adult, and any other size and/or age. After selected, the model is modified by inputted body information parameters of the user to assimilate the user’s 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177